This action, commenced in the Court of Common Pleas for Richland County, is a suit by Emma Stogner Jackson, administratrix of the estate of John Melvin Jackson, deceased, against the City of Columbia, for the purpose of recovery of damages, in the sum of $50,000.00, for the alleged wrongful death of the said John Melvin Jackson, who, according to the plaintiff's allegations, was killed in an automobile accident when the car in which he was riding with one Pendergrass struck a truck of the City of Columbia which was alleged to have been parked and standing, unlighted and unguarded, on Main Street in said city, about midnight, on the 12th day of October, 1931. The suit, brought under Lord Campbell's Act, is for the benefit of the widow of the deceased, as the sole beneficiary under said Act. Issues being joined, the case was tried at the May, 1933, term of said Court, before his Honor, Judge W.H. Townsend, and a jury, resulting in an order of nonsuit, pursuant to defendant's motion made upon the ground that there was no evidence of negligence for which the City of Columbia would be liable, under the facts and circumstances in the case, and upon the further ground that from all the evidence in the case "it *Page 218 
is apparent that the vehicle on the street, which is alleged to have been a street cleaning vehicle, was not being used in connection with the repair of the street, or in connection with any defect in the street, and, therefore, under all the evidence a nonsuit should be granted."
From the judgment entered, following the granting of nonsuit, the plaintiff, pursuant to due notice, has appealed to this Court, imputing error to his Honor in granting the nonsuit.
For the purpose of an understanding of the questions presented in the appeal, it is necessary to give a brief statement of the facts in the case, as disclosed by the testimony adduced at the trial. In response to plaintiff's allegations, testimony was introduced on the part of the plaintiff tending to show that the said John Melvin Jackson was conductor on a train of the Atlantic Coast Line Railroad Company, and at the time in question was running, as such conductor, from the said City of Columbia, S.C. to the City of Sumter, S.C., and return; that on the night of his death he had arrived at the Gervais Street freight station, about 12:45 a. m., and was going home with his flagman, a Mr. Pendergrass, riding as a passenger in Mr. Pendergrass' car; that, when said car drove into Main Street, leaving Gervais Street, some of the lights on Main Street, as a passenger therein, the said car was traveling at the rate of about 12 to 15 miles per hour, and, while thus riding in said car, the car ran into and struck the rear end of a truck standing near the center of said street, resulting in the death of the said John Melvin Jackson; further, that the said truck, which was owned by the City of Columbia, and at the time in question was used by the said city in connection with necessary work of said street, devolved upon the said city, its officers and employees. There was also testimony tending to show that the motor of the truck in question at the time of the alleged collision was left running, while the truck was standing still, near the *Page 219 
middle of the said street, in violation of law, unguarded and improperly lighted, if lighted at all. Further, it may be reasonably inferred from the testimony that the truck in question, at the time involved, was engaged in cleaning up the trash and debris on said street, and that the person in charge of such work and said truck had walked off to the side of said street, leaving the motor of said truck running, in violation of law, near the middle of the said street, unguarded and not properly lighted; and, while the said truck was left standing in said street as aforesaid, the collision occurred, resulting in the death of the deceased. In this connection there was testimony to the effect that the person in charge of the said truck and street work, on the occasion in question, when asked about the truck being left in or near the middle of the said street, as above described, stated that "he had just gone over to the hyrant to flush the ditch or gutter," and, further, it may be inferred from that testimony that the truck was a city truck, used for cleaning up the street, garbage, and debris. There was also testimony to the effect that, by leaving the motor of the truck running while the truck was standing still, the smoke was caused to accumulate at the back of the truck and made it difficult for the truck to be seen by any one approaching from the rear, obscuring any light, if any, the truck might have had on the rear end.
Mr. Porter, an engineer by profession or trade, witness for the plaintiff, testified that he had worked for the City of Columbia as an engineer, that is, as city engineer, and while thus engaged he had supervision of the waterworks department, the streets and garbage departments, and that trucks similar, it appears, to the truck in use on the night of said accident were used in connection with the said work of which he was in charge. This witness further testified, in the course of his examination, in response to questions asked by counsel for the plaintiff, that the garbage was removed for sanitary reasons, and the boxes and debris for *Page 220 
safety. We quote the testimony of this witness, as disclosed by the transcript of record, the following:
"Q. For what purpose were those trucks used — I mean for what purpose was the garbage and stuff removed from the streets? A. Well, the garbage for sanitary reasons and the boxes and debris, which might drop in the street, for safety.
"Q. For safety? A. Yes, sir.
"Q. For safety of who? A. Well, for anybody, vehicles and pedestrians or any one.
"Q. For people traveling in the streets? A. Yes, sir.
"Q. Are they still being used up and down Main Street for the same purpose they were used while you were city engineer? A. Well, I don't know altogether for the same purpose, but from my observation I would say they are.
"Q. Do those trucks still pick up the sweepings that are swept up from the streets? A. They do.
"Q. Now, tell the jury, what effect would it be on the streets if they were not kept clean in that fashion? A. Well, if it stood for any length of time the streets would be cluttered up.
"Q. Would it be possible to use them with safety? A. Well, that is problematical — I wouldn't say.
"Q. You would say it wouldn't be? A. No, sir.
"Q. How many people did you have on these trucks, when you were city engineer? A. There is a superintendent of the street department and a superintendent of the garbage department. I don't remember now how many employees they had, but the total force — well, I don't know — I don't remember.
"Q. But you do know your observation is they are still being used for the same purpose? A. Yes, sir."
Under cross-examination this witness made no material change in his testimony.
It is the holding of this Court, as declared in numerous decisions, that a municipality cannot, in the absence of an *Page 221 
enabling law making it liable, be made to respond in damages for the injury or death of a person. The enabling law depended upon by the plaintiff is Section 7345 of the Code of Laws of this State for 1932, which reads as follows:
"§ 7345. Causes of Action for Damages from Defects inStreets, Mismanagement, Etc. — Any person who shall receive bodily injury, or damages in his person or property, through a defect in any street, causeway, bridge or public way, or by reason of defect or mismanagement of anything under control of the corporation within the limits of any town or city, may recover in an action against the same, the amount of actual damages sustained by him by reason thereof. If any such defect in a street, causeway or bridge existed before such injury or damage occurred, such damage shall not be recovered by the person so injured if his load exceed the ordinary weight: Provided, The said corporation shall not be liable unless such defect was occasioned by its neglect or mismanagement: Provided, further, Such person has not in any way brought about any such injury or damage by his or her own negligent act or negligently contributed thereto."
Was the death of John Melvin Jackson caused on account of a defect in the street involved, or by reason of a defect or mismanagement of anything under control of the City of Columbia, and was such defect occasioned by the neglect or mismanagement of the City of Columbia? Appellant states the following as the questions involved in the appeal:
"1. Does an unguarded, unlighted truck left in the middle of the street by employees of a city constitute a defect in the street?
"2. Is a truck which is used in the daytime in the street department and at night to remove the trash, boxes and debris from the street engaged in the repair of the street?
"3. Does this case fall under the principles of Duncanv. Greenville County, 71 S.C. 170, 50 S.E., 776? *Page 222 
When viewed in the light of the testimony adduced on the trial of the case, these questions pointedly arise in connection with the appeal.
The respondent suggests the following questions as the accurate questions to be answered in passing upon the appeal:
"1. Does a truck which a city employee has momentarily left standing in the street while he went to the curb to open a hydrant constitute a defect in the street?
"2. Is cleaning a street the same as repairing a street and would a vehicle used in cleaning the street come within the terms of the municipality statute?
"3. Does the case fall under the statute making municipality liable for defects in the street or for mismanagement of anything under the control of the corporation in making repairs thereto?"
As to question No. 1, suggested by respondent, whether a truck which a city employee momentarily left standing in the street while he went to the curb to open a hydrant constitutes a defect in the street must be determined and answered in the light of all of the surrounding facts and circumstances. In what part of the street was the truck left? Was it left in that part of the street where vehicles, such as automobiles, were accustomed to be driven, and was it left in such condition that it could be readily seen by those driving in that locality? Or was the street in that locality or the truck so poorly lighted that the truck could not be seen in time to prevent a collision with other vehicles coming up from the rear of the said truck? These questions are proper questions to be considered and answered in connection with the question propounded by respondent, and, in view of the testimony adduced on the trial of the case, in our opinion, should have been submitted to the jury.
As to respondent's question No. 2, in our opinion, cleaning a street is not necessarily the same as repairing a street. But an employee may be employed in the work of repairing a street as well as cleaning a street, at the same time; and we *Page 223 
can see no good reason why the truck in question could not be considered as having been used at the time in question in connection with the work of repairing the street as well as in cleaning the street, and come within the terms of the municipal liability statute. In this connection, we may add, ordinarily when we speak of cleaning the street we have in mind sweeping up and taking up the dirt and light trash that may have accumulated in the street; or, perhaps, we may also have in mind removing the filthy things that have fallen into the street; and, when we speak of repairing the street, we have in mind doing something to make the street safe for travel, for vehicles as well as for pedestrians. We may have in mind the repair of a bridge or filling up a hole in the street, but a street does not have to have a broken bridge or a hole in it to be unsafe for travelers. The leaving of boxes or debris in the street may make the street unsafe for travel and constitute a defect in the street, and a truck used for the purpose or in connection with the work of removing boxes and debris from the street may under certain circumstances and conditions constitute a vehicle used within the terms of the municipal liability statute. We may further add that sometimes very small things left in a street constitute a defect in the street and make it unsafe for travel. Take, for instance, the skin or peel of fruit, apple, orange, or banana, or the rind of melons. Such things would not only make the street unclean and filthy but actually dangerous, for those traveling in vehicles as well as pedestrians, and constitute a defect in the street; and the removal of such defect would, in effect, amount to repairing the street. At least the Court could not, as a matter of law, hold that the removal of such things from the street did not in effect amount to repairing the street. The removal of fallen trees or fallen buildings from the street would come under the same head. Now it is true there was no evidence that the peels of fruits, fallen trees, or buildings lay in the street in question, but I give the example for the purpose of showing that a defect in the *Page 224 
street cannot be confined to a broken bridge or hole in the ground.
As to the third question presented by respondent, this question has been answered by what I have stated in answering the first and second questions, except I wish to add, however, that I consider it an issue for the jury to say, under the testimony and surrounding facts and circumstances of the case, whether or not the leaving of the truck in question in the street mentioned constituted, or amounted to, mismanagement of a thing under the control of the City of Columbia in making repairs to said street.
I shall not herein discuss or refer to the many cases in which this Court has considered the statute involved in this appeal, for the reason that it would serve no useful purpose, though I have made a study of all cases to which our attention has been called in connection with the case. Respondent relies upon the decision in the case of Dunn v. Town ofBarnwell, 43 S.C. 401, 21 S.E., 315, 49 Am. St. Rep., 843, and cases following in which a similar state of facts was involved. Respondent also calls special attention to the case of Reeves v. City of Easley, 167 S.C. 231,166 S.E., 120. For the purpose of showing the main question involved in the Reeves case we quote the following statement from the syllabus of that case: "Fireman struck by police car following fire truck could not recover against city under statute authorizing action for injury from defect in street."
As stated by respondent, this Court rendered a decision which was unanimous in that case. But, as shown by the above-quoted statement from the syllabus in that case, the facts in that case are not at all similar to the facts in the case at bar, and the decision in that case is not in conflict with the decision in the case at bar. The principle involved in theReeves case is the same as declared in the case of Oswaldv. City of Orangeburg, 154 S.C. 105, 151 S.E., 230. In our opinion, the rule declared in the case of Duncan v. Greenville *Page 225 County, 71 S.C. 170, 50 S.E., 776, should govern in the case at bar.
For the foregoing reasons, in my opinion, the trial Judge erred in granting defendant's motion for a nonsuit. I think the issues should have been submitted to the jury. Whether the death of the deceased was caused as contended by the plaintiff or in the manner contended by the defendant is a question for the jury.
I therefore think that the judgment of the lower Court should be reversed and the case remanded for a new trial.